DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 10,12-22 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 10. The closest found prior art are Cummings et al (US 20160292918 A1) and Rantala et al (US 2018/0252921 A1).

Cummings discloses a system and method for projecting information at a construction site, where each device includes a hard hat, a head set mounted to hard hat including cameras ([0012]). Cummings discloses display unit connected to headset that provides stereoscopic augmented view to user ([0066]). Cummings discloses displaying a virtual object in the view of user ([0087]). Cummings discloses augmented reality application overlays selected layers at determined position to generate stereoscopic image overlay for the display ([0100]). 

Rantala discloses method for controlling a lifting device including smart glasses used by operator to present augmented reality ([0006-0009]). Rantala discloses indicating route with a dotted line including status information of the lifting device based on gaze of the operator ([0077-0078]). 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

	Conclusion                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIVANG I PATEL/Primary Examiner, Art Unit 2619